Citation Nr: 1737000	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  15-33 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to December 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

A Board hearing was held in May 2017, a transcript of which is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that bilateral hearing loss was not shown during active military service, and there is no competent and credible evidence attributing the Veteran's bilateral hearing loss to his military service.

2.  Tinnitus was not shown during active military service, and the Veteran's lay statements concerning the presence of tinnitus are inconsistent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §1131, 5107 (West 2014); 38 C.F.R. §3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §1131, 5107 (West 2014); 38 C.F.R. §3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  See 38 U.S.C.A. §1110, 1131; 38 C.F.R. §3.303(a). 

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §1101, 1112; 38 C.F.R. §3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, this presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested high frequency sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. §3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In making its determination, the Board is obligated to weigh the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428, 433-34 (2011).  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d at 1376-77.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana, 24 Vet. App. at 433.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88(2009); see also Walker v. Shinseki, supra.  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

II.  Analysis

(a) Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  Specifically, he contends that he suffers from hearing loss as a result of exposure to loud noises while serving on active duty as a teletypist.  

The Veteran has reported service noise exposure.  His military personnel records reflect that his primary specialty was a Communications Center Specialist.

The Veteran's service treatment records upon entry are silent as to any complaints, treatment or diagnosis of a hearing condition.  An August 1960 audiogram finding in his service treatment records indicates hearing thresholds in decibels of 25 at 500 Hz and 15 at 6000 Hz in the left ear, as well as 15 in the right ear.  The service treatment records also contain an undated audiogram that indicates hearing thresholds of 10dB at 500 Hz and 3000 Hz for the left ear, only.  Notably, upon separation, his audiometer results were reported as measuring 0db at 500-6000 Hz, bilaterally.  These findings are within normal limits for VA purposes.  

Post-service treatment records are silent as to any complaints, treatment, or findings related to hearing loss until April 2010.  VA treatment records from April 2010 indicate that the Veteran suffered from mild sloping to profound sensorineural hearing loss in both ears.  His speech discrimination score presented at 64 percent.  See May 2010 VA Audiology Consultation.  He received routine fittings and amplification adjustments of his bilateral hearing aids.  See April 2010 to November 2016 VA Treatment Records.

The Veteran was afforded a VA examination in June 2012.  On the audiological evaluation, puretone thresholds, in decibels, measured as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
LEFT
40 dB
55 dB
60 dB
75 dB
90 dB
RIGHT
55 dB
60 dB
65 dB
75 dB
90 dB

At the time of his exam, his speech discrimination scores, using the Maryland CNC Word List, measured at 36 percent in the right ear, and 32 percent in the left ear.  

Here, the results from the June 2012 VA examination demonstrate current bilateral hearing loss as it is defined by VA regulation, and therefore, the current disability requirement for service connection is satisfied.  

As to whether there is a nexus between current disability and service, the 2012 VA examiner opined that the Veteran's hearing loss was less likely than not caused by or related to an event in military service.  The examiner stated that the Veteran was unable to provide a date of onset for his hearing loss, only that it had gradually decreased over time, particularly over the past three to four years.  The examiner also noted the Veteran's enlistment and separation examinations revealed normal hearing acuity bilaterally, with thresholds noted at 0 dB bilaterally.  Given the threshold levels were 0 dB bilaterally at the time of his separation, the examiner concluded that it is unlikely that a standard shift in hearing sensitivity could have occurred from his service entrance to exit at 500 to 6000 Hz as to reflect a nexus between service and current disability. .  

A June 2015 letter from the Veteran's private physician noted he had been treating the Veteran since 2006.  See June 2015 ENT Surgeons of Western New England Letter.  It was noted that the private hearing test conducted on January 2013 confirmed moderate to profound sensorineural hearing loss with word recognition scores at approximately 60 percent bilaterally.  Id.  His treating physician opined that the Veteran has a history of noise exposure associated with military service due to his exposure to loud noises from teletype machines for approximately eight hours per day for one and a half years.  Id.

A VA medical opinion was sought in August 2015, at which time it was opined that it is less likely than not that the Veteran's hearing loss is a result of military service.  Particular credence was given to the fact that the Veteran's reported onset occurred approximately three to four years prior to his April 2012 VA examination, decades after service, as well as his normal threshold levels on his discharge audiogram.  

During his May 2017 Board Hearing, the Veteran testified as to his conditions in service which gave rise to his noise exposure.  He contended that he worked among 75 to 80 others as a teletypist, and was subject to the constant, loud noises produced by the machines as they received and sent messages.  He further contended that he has not been subject to loud noise exposure, neither occupationally or recreationally, since he separated from service.  See May 2017 Board Hearing Transcript, p.5.

The Board finds that the preponderance of the evidence is against his claim.  The June 2012 and August 2015 opinions are the most probative evidence of record.  The VA examiners are qualified through education, training, and experience to offer medical diagnoses, statements, or opinions.  Moreover, the opinions reflects consideration of the Veteran's history, to include his in-service noise exposure, his service treatment records, and his lay statements concerning the onset of his hearing problems, and makes clear the basis for the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) ("[A] medical opinion...must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.").  There, likewise, is no medical opinion of record to the contrary.  Therefore, the Board accords great probative weight to these opinions.

The Board acknowledges the Veteran's contention that his bilateral hearing loss is related to his military service.  While he is competent to report his in-service noise exposure, he is not competent to opine on complex medical questions such as the etiology of his current hearing loss disability.  His statements linking his current hearing loss to his military service are not within the realm of knowledge of a layperson.  In this instance, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of symptoms, to include loss of hearing.  See Buchanan v. Nicholson, 451 F.3d 1441 (Fed. Cir. 2006).  However, the nature and etiology of his hearing loss is a complex question that requires expertise.  Specifically, it involves the impact of noises on the auditory functioning of the ear.  Thus, the Veteran is not competent to render an opinion regarding the etiology of his hearing loss and his opinion on this matter is not probative.

Moreover, the Board finds that the Veteran may not prevail under the presumptive provisions governing service connection for chronic diseases.  See 38 C.F.R. §3.303(b), 3.307, 3.309(a).  Although such diseases include disabilities of the central nervous system, including hearing loss, service connection would not be warranted unless the hearing loss manifested to a compensable degree within a year of the Veteran's release from active service in December 1963, or if he exhibited a continuity of symptomatology since that time.

In this case, there is no probative evidence of record which demonstrates that bilateral hearing loss manifested to a compensable degree within one year from discharge.  This aligns with the Veteran's consistent claims that hearing loss began approximately three to four years prior to 2012, decades after his separation.  See June 2012 VA examination report; May 2017 Board hearing transcript.  

The greater weight of the evidence is against the claim and service connection for hearing loss is not warranted.

(b) Tinnitus 

With respect to the Veteran's claim for service connection for tinnitus, he contends that his exposure to loud noise during service resulted in the constant hissing sound he experiences in his ears.  

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane)."  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).  

Moreover, unlike hearing loss, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish on the basis of his own assertions, see Charles v. Principi, supra, and that, under certain circumstances, credible assertions of continuous symptoms may be sufficient to establish service connection.  See, e.g., Jandreau v. Nicholson, supra.  However, when assessing credibility and probative value of lay assertions, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted above, in weighing credibility, VA may consider, among other things, inconsistent statements and consistency with other evidence of record.  See Caluza, supra.

In this case, the evidence of record simply does not persuasively demonstrate that the Veteran experiences tinnitus as asserted in his January 2012 claim.  His service treatment records are silent as to any complaints, treatment, or diagnosis for tinnitus.  At the time of his separation examination, he reported he did not experience any ear trouble.  

Private treatment records from April 2010 indicate that the Veteran complained of bilateral hearing loss, however the records are silent for any complaints or diagnosis of tinnitus.  Treatment records from June 2010 until November 2016 document ongoing inspection and adjustments to his bilateral hearing aids.  The consistent impression was that the Veteran experienced sensorineural hearing loss but denied experiencing recurrent tinnitus.

During the Veteran's June 2012 VA examination, he reported his hearing gradually decreased over time; however, there were no complaints of tinnitus.  A September 2015 private treatment record provides the only documented complaint of alternating, bilateral tinnitus, vertigo and hearing loss, of record.  A VA medical opinion was sought in August 2015, at which time it was opined that an opinion with respect to the Veteran's tinnitus could not be provided since he denied complaints of such at the time of his last audiology examination.  

With the exception of the September 2015 treatment record, the Veteran has inconsistently reported ringing in both ears, or tinnitus, throughout the period on appeal.  See January 2012 Veteran's Statement, May 2017 Board Hearing.  At the time of his May 2017 Board hearing, he asserted that for many years he had been experiencing a persistent hissing like sound in his ears.  He reported hearing music in both ears, 24 hours a day that sounded like "a vacuum cleaner being run across the street."  See May 2017 Board Hearing Transcript, p.11.  He dates his tinnitus back to the time his hearing loss began and attributes his condition to his months in the field of communication using teletype machines.  Notably, the Veteran reported the onset of his hearing loss to be three to four years prior to his June 2012 VA examination.  See June 2012 VA examination report.  He further denied experiencing any signs of hearing loss at the time of his separation.  See September 2015 Substantive Appeal Form.

The Veteran's service treatment records document no complaints, findings, or diagnoses pertinent to tinnitus.  In this instance, the Veteran is competent, as a layperson, to report that about which he has personal knowledge, including the onset, presence, and nature of symptoms, to include ringing or hissing sounds in his ears.  See Buchanan v. Nicholson, 451 F.3d 1441 (Fed. Cir. 2006).  Here, the Veteran has been inconsistent in his reporting of having tinnitus and when it began.  As such, the history he reports is less probative than the treatment records.  These do not show any tinnitus linked to service.  

With regard to the Veteran's lay statements as to the etiology of his tinnitus, the Veteran is not competent to attribute his tinnitus to any instance of his military service because he has not demonstrated that he is an expert in determining the etiology and is a layperson in this regard.  

In this case, the most probative evidence of record is against the conclusion that tinnitus was incurred in service.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


